 

 

March 11, 2019

 

RECE|VED & F|LED
Tina Mowrer

24692 San Doval Lane R 1
Mission viejo, CA 92691 MA '* 2019

U.S. BANKRUPTCY COURT
EASTERN D|STR|CT OF M|SSOUR|

 

 

 

Honorable Kathy A. Surratt

Eastern District of Missouri
Thomas F. Eagleton US Courthouse
111 South 10th St. 4th Floor

St. Louis, MO 63152

To: Judge Surratt

Re: Payless Liquidation

As a long time customer of Payless Shoe Source I am confused about the court's
instructions in the liquidation process. I purchased shoes in the store on February 7,
2019 and online on February 14, 2019. I do understand that the liquidators and debtors
do not want to announce the process sooner than necessary so as not to discourage sales;
however, it does seem like there should be a concerted effort to notify consumers when
changes to policy are enacted. I receive numerous emails from Payless, but I did not get
an email announcing the liquidation sale or a notification of the March 1, 2019 deadline
for returns. When I purchased online a couple of days before the website was closed,
there was no warning to return by a certain date. When my order came the shipping
slip/receipt contained the standard language about how to complete returns. lt would
have been so easy to notify me when I placed the order or put a sticker on the slip stating
items must be returned by a specific date. I received several emails the week before
reminding me to order what was saved in my cart, but not one email telling me to return
by March lst.

When I went into the store to return the eight pairs of shoes on March 4th I was told that I
had missed the deadline and that I should have gotten an email informing me of this fact.
The clerk suggested I call customer service; I was told there was nothing they could do
since the liquidation company was in charge and they could not give me that
information. I did research and contacted Great American Group-after being on hold for
30 minutes I was disconnected and received no reply to my request for help on their

website. l did speak to someone at Tiger Capital Group that told me they were fully
complying with the court's instructions He informed me that all stores were supposed
to have displayed information about the return date which assumes that effected
customers actually go to the store before the deadline. l did stop by a store the end of
February just to see what was happening and saw huge store closing and sale signs. lf
there was a small sign at the register l did not see it since l did not go to the register.
(How l wish l had those shoes in my car that day.)

l assume, maybe incorrectly, that the court instructions required “good faith” efforts to
inform customers of the change in policy so they would have an opportunity to return, or
at the very least exchange, for shoes that flt and could be worn. Was that part of the
agreement? lt does not seem that any effort was made to inform customers; in fact, it
almost seems like they intentionally ignored customers who they knew had purchased
and had their contact information As a retired person, having shoes l cannot wear and
losing over $100 is no small matter. lt would have been so easy for them to contact me
and all the other customers who have had this happen to them. lf those kind of efforts
are not required then l wonder why that is the case. Maybe the laws need to be changed
to consider customers who get caught in the process.

Respectfully,

TW» Y\/\®>…@

Tina Mowrer

